Citation Nr: 0605025	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to service connection for arthritis of the 
wrists.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran testified before the undersigned 
at a hearing held in October 2002.  The Board remanded this 
case in November 2003 for further development.

The Board's November 2003 remand referred the issues of 
whether the veteran's statements dated July 14, 1980 and 
April 17, 1981, constituted notices of disagreement with 
adjudicative determinations of the RO.  Inasmuch as the 
record reflects that the RO has not taken any action with 
respect to those issues, the above matters again are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the right elbow, 
of either wrist, or of either hand.

2.  The arthritis of the veteran's left elbow and right and 
left knees did not originate in active service or within one 
year of his discharge therefrom, and is not otherwise 
etiologically related to service.  



CONCLUSIONS OF LAW

1.  The veteran does not have diagnosed arthritis of the 
right elbow, right or left wrist, or right or left hand that 
is the result of a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Arthritis of the left elbow, right knee or left knee was 
not incurred in or aggravated by active service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in March 2004 
fulfill the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  

In March 2005, following certification of the case to the 
Board, the veteran submitted a July 2001 statement by Dr. W. 
McConnell.  The same day the veteran's representative waived 
the right to have the RO consider the submitted evidence in 
the first instance.  See 38 C.F.R. § 20.1304 (2005).

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  The 
veteran argues that his service medical records are 
incomplete, as no records for 1954 are on file (other than 
his entrance examination).  The Board notes that the 
veteran's service records were originally obtained in 1963, 
and that when contacted by VA, the National Personnel Records 
Center in June 2004 indicated that no additional service 
medical records or Surgeon General's Office abstracts for the 
veteran were available.  Assuming that service medical 
records for 1954 are, in fact, missing, the Board is unaware 
of any alternative source for those records.  

The record also reflects that the veteran has alleged 
treatment at the District of Columbia General Hospital in the 
1960s.  The only record obtained from that facility is a 
February 1960 entry indicating that the veteran had been 
treated for a urethral contusion.  In October 1980 he 
reported that he was unable to obtain any records from the 
hospital, and VA was advised by the referenced hospital in 
June 1981 that any patient records for the period prior to 
1961 no longer exist.

In short, the Board finds that all available efforts at 
obtaining service medical records and private medical records 
have been made, to no avail, and that any further efforts to 
obtain such records would at this point be futile.

The record also reflects that the veteran was examined in 
December 2001 and September 2004 in connection with his 
claims.

The Board accordingly finds that VA's duty to assist the 
veteran has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the April 2001 rating decision from which the 
current appeal originates.  That rating decision, and the 
June 2002 statement of the case, however, informed him of the 
criteria for establishing service connection, and explained 
the basis for the denial of the claims at issue.  As 
explained above, he was advised of the information and 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of each party in obtaining 
evidence, in the March 2004 VA correspondences.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the April 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of arthritis.  The records show he 
complained of right arm pain in November 1955, for which 
physical examination was negative.  He sprained his right 
hand in October 1956 while boxing; X-ray studies were 
negative for any abnormalities.  He presented in April 1957 
with complaints of fingernail problems and cramping in his 
hands and fingers; he was diagnosed with possible tinea of 
the fingernails.

The record shows that the veteran was awarded the Soldier's 
Medal for swimming to the rescue of a child in a river; 
neither the citation therefor, nor any of the accompanying 
documents, reference any injuries received by the veteran 
during the incident.

On file are private medical records for March 1977 to 
February 2004.  In March 1977 he was noted to have a torn 
right knee meniscus and cruciate ligament; X-ray studies of 
both knees were negative for arthritis.  In April 1979 he 
reported a recent history of right wrist pain; X-ray studies 
of both wrists were negative for any abnormalities, and he 
was diagnosed with tenosynovitis.  In 1983 he reported a 20-
year history of right wrist pain, as well as knee pain, and 
indicated that he used to play football; he was diagnosed 
with arthritis.  He was treated for right leg soreness near 
the knee in May 1983, at which time a bruise was apparent.  
In February 1986, he complained of left knee pain, but denied 
any history of injury; the clinician noted, however, that the 
veteran had been treated in 1984 for a left knee injury 
resulting from a motor vehicle accident.  X-ray studies of 
the left knee did not show any findings other than effusion.  

The private medical records show that in June 1989 the 
veteran injured his left elbow and knee after falling from a 
motorcycle; X-ray studies of the left elbow in July 1989 
showed degenerative changes.  X-ray studies of the left hand 
in June 1994 were normal.  X-ray studies of the right arm 
ordered in December 2000 in light of right arm pain after a 
fall did not show any abnormalities.  X-ray studies of the 
knees in July 2001 were normal for the right knee, and showed 
osteoarthritis in the left knee.  Later records document the 
presence of arthritis in both knees.

In a February 2001 statement, Dr. W. McConnell indicates that 
the veteran experiences knee, elbow, and finger pain caused 
by arthritis.  In a July 2001 statement, Dr. McConnell 
concluded that it was possible the veteran's arthritic 
complaints were related to service. 

The veteran attended a VA examination in December 2001.  He 
reported injuring his left knee and elbow on an obstacle 
course during basic training in 1954, and developing 
progressive left knee pain since the incident.  He reported 
injuring his hands while boxing in service.  He explained 
that he currently experienced occasional aches and pains in 
his joints, as well as morning stiffness.  X-ray studies of 
the left knee and left elbow were consistent with 
degenerative joint disease.  X-ray studies of the hands and 
wrists were normal.  The examiner concluded that the 
degenerative joint disease affecting the left knee and elbow 
was as likely as not a chronic sequelae of the 1954 injury 
reported by the veteran.  He also concluded that the veteran 
did not have degenerative joint disease affecting the hands 
or wrists.

In a February 2002 addendum, and in response to the RO's 
request for clarification of the basis for the opinion 
concerning the etiology of the left knee and elbow disorders, 
a second VA physician noted that the veteran reported 
engaging in boxing activities in service, and therefore 
probably experienced trauma to his fists, hands and wrists.  
The physician also noted the veteran's report of an injury to 
the left knee and elbow in 1954.  The physician concluded 
that no change in the diagnoses or conclusions offered by the 
December 2001 examiner was warranted.

The veteran attended a VA examination in September 2004.  He 
complained of recurrent pain and swelling since 1953 or 1954 
involving the wrists (described by him as his "arms"), 
knees and hands.  No identified abnormalities of the hands or 
wrists were noted on physical examination.  There was 
fullness in the left knee popliteal fossa.  X-ray studies 
ordered in connection with the examination were interpreted 
as showing osteoarthritis of both knees, and did not 
demonstrate any arthritis in the hands or wrists.  The 
examiner diagnosed recurrent pain and swelling of the hands, 
wrists, and knees.  With respect to the knees, the examiner 
concluded that any relationship of the knee changes to 
service 44 years earlier was purely speculative.

In several statements on file, the veteran indicates that he 
walked in the rain a lot during service, and developed knee 
pain at that time that required treatment.  He also indicates 
that he was treated for right hand problems in service.  He 
maintains that he experiences fluid and pain in his knees and 
upper extremities.  He argues that his arthritis was caused 
by his boxing activities in service, and that he was treated 
at least 8 times for boxing-related injuries.

At his October 2002 hearing, the veteran testified that he 
boxed in service.  He indicated that his wrists would become 
sore from punches he threw, and that he believed he injured 
his hands, arms, and wrists while boxing.  He explained that 
he experienced intermittent aching and swelling of the joints 
in service, which was treated with aspirin and "GI gin."  
He explained that he injured his left knee when he fell 15 
feet during an obstacle course in basic training, and that he 
was seen in the dispensary about three times for treatment; 
he indicated that his knee nevertheless remained symptomatic 
throughout service.  The veteran denied injuring his knee at 
any other point, explaining that the March 1977 entries in 
the private medical records referred to a time when his knee 
simply gave way.  He testified that between two and four 
months after service, he began experiencing aching and pain 
in his joints, but first sought treatment in 1960.  He denied 
receiving any post-service injuries or engaging in labor-
intensive activities.

Analysis
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  

Service medical records, while documenting right arm pain on 
one occasion, a right hand sprain on another, and complaints 
of hand and finger cramping, are entirely negative for any 
finding or diagnosis of arthritis affecting any joint.  Nor 
do those records document any injury during basic training or 
any left elbow or left knee complaints.  The Board points out 
that while the veteran contends his records for 1954 are 
missing, there is no indication that the records are in fact 
incomplete, particularly given the presence of his entrance 
examination.  In any event, even assuming that the records 
for 1954 are missing, the remaining records are silent for 
any left elbow or left knee complaints.

Nor is there any postservice evidence of arthritis in any 
joint until more than 20 years after service.  As to the 
veteran's right elbow, there is no post-service medical 
evidence, including on X-ray study, at any point of 
arthritis.

With respect to the wrists, although private medical records 
in 1983 suggest that the veteran had right wrist arthritis, 
X-ray studies of both wrists, beginning in 1979, have 
consistently shown that there is no arthritis in either 
joint.  The Board accords greater evidentiary weight to the 
findings on multiple X-ray studies of the wrists, as those 
studies are diagnostic in nature and provide a superior means 
of discerning any degenerative changes in the joint, than the 
findings in 1983 which were based solely on clinical 
examination.  The Board moreover points out that the December 
2001, February 2002 and September 2004 VA physicians noted 
that the veteran does not have arthritis in either wrist.

The Board likewise finds that the multiple X-ray studies of 
the hands showing the absence of any degenerative changes are 
entitled to greater evidentiary weight than the February 2001 
and July 2001 statements of Dr. McConnell, who appears to 
have based his conclusion concerning finger arthritis on 
clinical examination alone.  The Board additionally notes 
that Dr. McConnell's actual treatment notes make no reference 
to arthritis affecting any finger, and that the December 
2001, February 2002 and September 2004 examiners noted that 
there was no arthritis present in the hands.

In short, the medical evidence as a whole shows that the 
veteran does not have arthritis affecting his right elbow, 
his wrists, or his hands.  Although the veteran himself 
contends that he has arthritis in those joints, as a 
layperson, his statements as to medical diagnosis do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).

In sum, there is no competent evidence of arthritis affecting 
the right elbow, either wrist, or either hand.  Without 
competent evidence demonstrating current arthritis of those 
joints, the benefits sought on appeal cannot be granted.  
Rabideau.

With respect to the left elbow and left knee arthritis 
demonstrated by X-ray studies, as noted previously, service 
medical records are silent for any reference to an injury, or 
to any left elbow or knee complaints or findings in service.  
Nor is there any reference to left elbow arthritis until 1989 
(when arthritis was first noted following an injury to the 
joint the prior month), or to left knee arthritis until 2001 
(years after numerous negative X-ray studies, as well as an 
apparent motor vehicle accident in 1984).  Under the 
circumstances, the Board concludes that the veteran's 
statements and testimony regarding the onset of his left 
elbow and left knee arthritis are not credible in light of 
contemporary medical records which are negative for any 
complaints, finding or diagnosis of left elbow or knee 
arthritis until decades after service.  

Although the December 2001 VA examiner and February 2002 VA 
physician concluded that the veteran's left elbow and knee 
arthritis originated from an injury in 1954, those opinions 
were necessarily based on history supplied by the veteran 
which, as noted above, is not considered credible.  The same 
is true with respect to the July 2001 opinion of Dr. 
McConnell which, in any event, is equivocal about the 
etiology of the arthritis.  See generally, Obert v. Brown, 5 
Vet. App. 30 (1993); See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient).  In 
contrast, the September 2004 examiner, after reviewing the 
claims files, and with respect to the left knee arthritis, in 
essence concluded that it was unlikely that the veteran's 
arthritis was related to service. 

In essence, the medical opinions supporting the veteran's 
claim for service connection for left elbow and left knee 
arthritis are only minimally supportive.  They clearly 
provide no basis for concluding that it is at least as likely 
as not that arthritis of the left elbow and/or left knee was 
incurred or aggravated by service.  Although the veteran 
himself contends that his left elbow and knee arthritis 
originated in service, his statements as to medical causation 
do not constitute competent medical evidence.  Espiritu, 
supra.

In short, the preponderance of the evidence is against the 
claims for service connection for arthritis of the left elbow 
and left knee.   

Turning to the right knee, service medical records are silent 
for any reference to right knee arthritis or complaints, and 
there is no post-service medical evidence of right knee 
arthritis until July 2001, and no medical opinion linking 
right knee arthritis to service.  The only medical opinion 
addressing the etiology of right knee arthritis is that of 
the September 2004 examiner, whose opinion is against the 
claim.  While the veteran himself believes the right knee 
arthritis is etiologically related to service, as already 
discussed, he is not competent to offer such an opinion.  
Espiritu, supra.

In sum, service medical records are silent for any finding or 
diagnosis of arthritis affecting any joint; the preponderance 
of the evidence shows that the veteran does not have 
arthritis in the right elbow, wrists or hands; and the 
preponderance of the evidence shows that the veteran's left 
elbow and bilateral knee arthritis did not originate in 
service or until decades thereafter, and is not otherwise 
related to service.  The Board therefore finds that 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  The veteran's claims for service 
connection for arthritis of the elbows, wrists, hands, and 
knees are denied.


ORDER

Entitlement to service connection for arthritis of the elbows 
is denied.

Entitlement to service connection for arthritis of the wrists 
is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


